Title: To George Washington from Francis Willis, Jr., 4 August 1793
From: Willis, Francis Jr.
To: Washington, George



May it please yr Excellency
Virginia Augt 4th 1793

I wrote you some time ago respecting the money for those negroes I sold under a mistake from wrong advice that it was discoverd that Mr Perrin whom it was supposed had given them to his Sister Washington had not made a lawfull title to them, that therefore the money was to go to his Heirs, indeed it is but just, as Mr Perrins Estate will suffer much by Mr Holdens Ms Washingtons first husband, I searched the records upon hearing of this surmise, but could find no conveyance from Perrin to Mrs Holden which the law required to vest them in his Sister.
Upon taking an Inventory of Mr Perrins Estate of negroes one was discoverd of his mothers that she had by Will given to her Daughter Washington, on which as Mr Washingtons representative I took her to my house & as she belongs to your Excellency I wait yr direction what to do with her, & will either deliver her to yr order or whatever she may sell for, as she is very desirous of being sold below as she poor Slave wishes to remain among her connections, I mention this at her request as she begged her master might be told how desireous she was of staying with her relations she is the Daughter of an old favourite Sert, her age a 15 if it is yr will that I should turn her into cash it shall be done for the most that can be got, I am with the highest esteem & respect Yr Excellencys Most Obedt Sert

Francis Willis

